DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The species election requirement has been deemed proper and remains FINAL.  The applicant indicated that claims 1-20 encompass the elected species.
The rejection under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2017/0141323) is maintained.
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2017/0141323).
Miyazaki teaches an organic light-emitting device (OLED) with first and second layers as well as an organic emission  layer in-between [Abstract].  A condensed organic compound may include the following formula in which Z21 may be Formula 2A [0050, 0051]:

    PNG
    media_image1.png
    252
    393
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    90
    378
    media_image2.png
    Greyscale

Z24 may be a cyano group [0051].  The CN in Formula 2A would constitute an electron-withdrawing group.  (See claim 15 in the present application.)
	Other claim limitations are taught as well.  With respect to claims 2 and 3, the reference teaches a hole transport region, hole injection layer, emission layer, and electron blocking layer [0006, 0157-0160].  With respect to claim 4, the reference teaches  a thermally activated delayed fluorescence (TADF) dopant [0150].  With respect to claim 5, amounts are taught [0151].  With respect to claim 6, host materials are taught [0075].   With respect to claim 7, LUMO levels ae taught [0074-0077].  With respect to claim 8, electron transport materials are taught [0198-0203].  With respect to claims 9-20, Miyazaki teaches Formulas 1 and 2A as discussed above.
	Miyazaki does not appear to explicitly teach the presently elected Formula 1-2.
	Still, Miyazaki teaches Formula 1 with the substituent of Formula 2A which together includes the biphenyl group of presently claimed Formula 1-2.  The Formula 2A in reference formula also may be substituted with the electron-withdrawing group of CN.
	It would have been obvious for an organic light-emitting device (OLED) with first and second layers as well as an organic emission layer in-between, as taught by Miyazaki, to have a  condensed organic compound, as also taught by Miyazaki, because the reference is directed to layered OLED devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Allowable Matter
	None of the prior art references, alone or in combination, teaches or suggests Compound 1-2-2.  Unexpectedly better results are seen in Example 4 at p. 128 of the present Specification.
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The Response filed August 4, 2022 has been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2017/0141323), the applicant argues in part: 
    PNG
    media_image3.png
    67
    649
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    281
    633
    media_image4.png
    Greyscale

…
    PNG
    media_image5.png
    209
    643
    media_image5.png
    Greyscale


To the extent understood, the argument is not persuasive.  The teachings of Miyazaki include substituents corresponding to the presently claimed D(s) which may be different from each other, among other possibilities.  The reference also does not require two cyano moieties on one group.  One group, the phenylene group in Formula 1, may have just one cyano at Z24 [0025].  The other group, Formula 2A which is attached at Z21, may have just one cyano as well [0029].  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123, II.
The applicant points to examples in the present Specification as showing unexpected and desirable results.  However, those examples are not commensurate in scope with the claimed invention or constitute a comparison with the closest prior art.  MPEP 716.02(d, e).  The present claims are much broader than Examples 3 and 4 in the present Specification.  In contrast to Formulas 1 and 2A in Miyazaki, moreover, Comparison Example 3 in the present Specification does not have two carbazole units attached to a phenyl group that is attached to a phenyl group.
	As discussed above, none of the prior art references, alone or in combination, teaches or suggests Compound 1-2-2.  Unexpectedly better results are seen in Example 4 at p. 128 of the present Specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761